Citation Nr: 0024285	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2000, a videoconference hearing was held before a 
Member of the Board.  The undersigned Member was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  Service connection for a low back disorder with 
degenerative disc disease was denied originally by the RO in 
April 1967.  The appellant received timely notice of that 
decision, but did not file a timely appeal; therefore, the 
RO's decision became final.

2.  Evidence associated with the claims file since the April 
1967 decision is so significant that it must be considered in 
order to decide fairly whether the appellant is entitled to 
service connection for a back disorder with degenerative disc 
disease.

3.  Post-service medical records do not reflect a medical 
opinion providing a nexus between the current back disorder 
with degenerative disc disease and service.


CONCLUSIONS OF LAW

1.  The RO's April 1967 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).
2.  The evidence received since the RO's last final denial 
decision is new and material, and thus, serves to reopen the 
appellant's claim for service connection for a back disorder 
with degenerative disc disease.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a back 
disorder with degenerative disc disease is not well grounded 
and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, the appellant seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Such a disability is termed 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors but basically means 
that that facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (1999).

In the instant case, the RO denied the appellant's claim for 
service connection for a back disorder with degenerative disc 
disease in April 1967 on the basis that the most recent VA 
examination did not show a current back disorder.  At that 
time, the RO considered the appellant's service medical 
records and a March 1967 VA examination.  The appellant did 
not timely appeal the RO's decision and hence, it is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).  In February 1997, the appellant applied to 
the RO to reopen the claim of entitlement to service 
connection for a low back disorder with degenerative disc 
disease, but the RO denied the application because the 
medical evidence submitted did not show that the appellant 
incurred a back disorder while in service.  The appellant has 
appealed this determination, and the claim is now before the 
Board for consideration of the additional evidence.

The claim may be reopened only if new and material evidence 
is presented.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

With the above-cited facts for consideration, the Board will 
reopen the claim.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since April 
1967 decision is so significant that it must be considered in 
order to decide the merits of the claim fairly.

Specifically, VA outpatient treatment records, dating back to 
1970, reflect treatment for chronic low backache with 
arthritis.  Indeed, a January 1987 VA treatment record 
indicated a provisional diagnosis of low back syndrome.  An 
October 1991 MRI of the cervical spine, given by G. B. 
Wickstrom, M.D., revealed diffuse degenerative changes of the 
cervical spine without evidence of an AP stenosis or discrete 
disc herniation.  The MRI also showed that an osteophytic 
spur to the right of the mid-line produced fairly severe 
right C7 lateral recess narrowing.  There was also modest 
bony narrowing of the right C6 neural foramen.  An October 
1991 treatment record from W. R. Church, M.D. also indicated 
severe degenerative disc disease at the L2-3 and L4-5 levels, 
and mild degenerative disc disease at the L5-S1 level.  A 
January 1992 examination by F. Wade, M.D. showed, among other 
things, that the appellant had a progressive and generalized 
degenerative arthritic change involving at least the cervical 
and lumbar spines.  Decreased range of motion in the back was 
also reflected in a May 1997 examination report.  Most 
recently, a March 2000 orthopedic consultation indicated that 
the appellant suffered from degenerative lumbar disc disease 
and arthritis.

This evidence is both "new" in the sense that it was not of 
record at the time of the prior denial of this claim, and it 
is probative - the record now provides evidence of a current 
back disorder with degenerative disc disease.  Accordingly, 
the Board concludes that the appellant has submitted evidence 
which is new and material such as to form the basis to reopen 
and review the previously denied claim seeking entitlement to 
service connection for a back disorder with degenerative disc 
disease.

When the Board determines, as in this case, that new and 
material evidence has been presented or secured, the Board 
must then determine whether the claim as reopened is well 
grounded (after ensuring the duty to assist under 38 C.F.R. 
§ 5107(b) is discharged), and if it is, the Board must then 
evaluate the merits of the claim.  See Elkins, supra.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 
38 U.S.C.A. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the question that must be resolved in this 
appeal is whether the appellant has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (2) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As set forth above, the appellant currently suffers from 
generalized degenerative arthritic change involving the 
cervical and lumbar spines, in addition to decreased range of 
motion in the back.  However, there is no evidence of a nexus 
between this disorder and service, or of continuity of 
symptomatology since service.  The first evidence of 
treatment for a low back disorder is in August 1970 at the 
Hines VAMC, approximately eight years after service, at which 
time an orthopedic examination revealed tenderness of the 
lumbosacral junction and pain at the extreme range of motion 
of the back.  A VA examination prior to the 1967 rating 
action noted some minimal changes on x-ray, but it was 
overall concluded that there was no orthopedic abnormality of 
the back.  Subsequently, at a VA examination in January 1987, 
the appellant reported a history of low back pain since 1968, 
following his separation from active duty.  (It is noted he 
was actually discharged in 1962.)  The January 1987 record 
also indicated that the appellant experienced exacerbation of 
his pain in August 1986.

Although the January 1991 evaluation by Dr. Wade reported 
that the appellant had a truck accident in service and that 
"he has had difficulty since that time apparently," because 
this report is a mere transcription of the appellant's 
contentions without enhancement, it cannot be considered 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  The same is true of the statement contained in a 
March 2000 orthopedic consult, which indicated that the 
appellant has had chronic low back pain following a truck 
accident while on active duty.  Id.

Thus, although the appellant has produced medical evidence of 
a current back disorder with degenerative disc disease, the 
Board nonetheless concludes that the appellant has not 
submitted evidence sufficient to render his claim of service 
connection well grounded.  Caluza, 7 Vet. App. at 498.  The 
appellant has failed to provide competent medical evidence 
which provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's disability and an incurrence 
during service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided medical evidence already of record supports 
claim on the nexus question).  Moreover, as set forth above, 
the appellant reported suffering another back injury 
subsequent to service.

The Board has considered the appellant's contentions on 
appeal, as well as various other lay statements submitted by 
the appellant, that his current disability was incurred as a 
result of a motor vehicle accident while in service; however, 
this evidence alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to a relationship between 
the disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions, as 
well as those of his friends, relatives and associates, will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant or any of the other individuals who submitted 
letters are competent based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
this claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a low back 
disorder has been received, the appeal is allowed to this 
extent.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a back disorder with 
degenerative disc disease is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

